DETAILED ACTION
This office action is a response to a communication made on 03/21/2022.
Claims 2-3, 5, 7-9, 11, 13-15, 17-18, 22 and 28 are canceled.
Claims 1, 4, 6, 10, 12, 16, 19-21 and 23-27 are currently amended.
Claim 29 is new.
Claims 1, 4, 6, 10, 12, 16 and 19-21, 23-27 and 29 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 6, 10, 12, 16 and 19-21, 23-27 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record (specifically Zhang, Krishnan, Anderson and Bodda)  does not explicitly teaches the combination of identifying topics identifying at least two topics within the single helpdesk ticket message, determining a priority of each identified topic within the single helpdesk ticket by ascertaining the sequence of resolver groups comprising determining a sequence inferred from text of the single helpdesk ticket message based on an interdependencies between resolver groups.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458